DETAILED ACTION
Claims 1-19, 21 are pending. Claims 1-5, 7-10, 12, 15-18 are amended. Claim 20 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 6, 2021.  As directed by the amendment: claims 1-5, 7-10, 12, 15-18 have been amended, claim 20 has been cancelled, and claim 21 has been added.  Thus, claims 1-19, 21 are presently pending in this application.
Applicant’s amendment to the drawings has overcome some of the drawing objections, however, many remain. 
Applicant’s amendment to the specification has overcome some of the specification objections, however some still remain. 
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome some of the 35 USC §112(b) rejections, however some are introduced and others remain. 
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however, additional §102(a)(1) and §103 rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues the Meschter does not describe the separate pieces, and the examiner has included a secondary reference to teach this.  Applicant does not argue that Meschter does not teach a compressible material. 
Drawings
	The drawings are objected to because Fig. 1A and Fig. 6 include two different views of the same component 105.  “Different views must be numbered in consecutive Arabic numerals” (MPEP 608.02(V)).  Therefore the different views in Fig. 1A require different numerals. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first heel layer having an opening in claims 1, 15, and 21, must be shown and labeled along with corresponding description in the specification or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The elected Figure is Fig. 3 which depicts various components.  The examiner has assumed that grip layer 306 has apertures, but the figures are not clear and the specification does not provide any description of the structure (para. 0070).  Furthermore, there is no mention of the layers of heel portion 308 or the structure of the heel portion such that is not clear that the elected Figure corresponds with the claims.  It is further not clear if the heel portion includes anything that has an opening in it.  The specification should include a description of the components as claimed as well as numbering to identify the different components.  No new matter should be entered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that “the raised area is disposed on the outer surface of the second sole layer” in lines 7-8.  The second sole layer, however, appears to be formed by the combination of a form layer and a deforming layer.  Therefore, the combination of the form and deforming layer form the second sole layer, and this combined component has an inner and outer surface.  It is therefore unclear how the raised area can be disposed on the outer surface, when it appears that the raised area rather forms the outer surface of the second sole layer.  The examiner has interpreted this phrase as reciting that the raised area forms the outer surface of the second sole layer.  
Claim 1 recites that “the raised area is disposed on the outer surface of the second heel layer” in lines 16-17.  The second heel layer, however, appears to be formed by the combination of a form layer and a deforming layer.  Therefore, the combination of the form and deforming layer form the second heel layer, and this combined component has an inner and outer surface.  It is therefore unclear how the raised area can be disposed on the outer surface, when it appears that the raised area rather forms the outer surface of the second heel layer.  The examiner has interpreted this phrase as reciting that the raised area forms the outer surface of the second heel layer.  
Claim 1 recites “a form layer and deforming layer comprising a raised area” in line 7.  It is unclear if both the form and deforming layer comprise a raised area, or if just 
Claim 1 recites “a form layer and deforming layer comprising a raised area” in line 16.  It is unclear if both the form and deforming layer comprise a raised area, or if just the deforming layer comprises a raised area.  The examiner has interpreted this as just referring to the deforming layer. 
Claim 5 recites “the first compressible material”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The examiner has interpreted this as the compressible material of the second sole layer.
Claim 8 recites “the raised area” in line 3-4, however multiple raised areas have been recited in claim 1 such as the raised area of the second sole layer and the raised area of the second heel layer.  It is unclear to which “the raised area” of line 3-4 refers.
Claim 10 recites “the second compressible material”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The examiner has interpreted this as the compressible material of the second heel layer.
Claim 12 recites “the sole”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The examiner has interpreted this as “the sole portion”. 
Claim 15 recites that “the raised area disposed of the second sole layer on the outer surface of the second sole layer” in lines 5-6.  The examiner has interpreted the of the second sole layer disposed on the outer surface of the second sole layer” but that does not rectify the issues of the claim.  The second sole layer, however, appears to be formed by the combination of a form layer and a deforming layer.  Therefore, the combination of the form and deforming layer form the second sole layer, and this combined component has an inner and outer surface.  It is therefore unclear how the raised area can be disposed on the outer surface, when it appears that the raised area rather forms the outer surface of the second sole layer.  The examiner has interpreted this phrase as reciting that the raised area forms the outer surface of the second sole layer.  
Claim 15 recites that “the raised area of the second heel layer disposed on the outer surface of the second heel layer” in lines 14-15.  The second heel layer, however, appears to be formed by the combination of a form layer and a deforming layer.  Therefore, the combination of the form and deforming layer form the second heel layer, and this combined component has an inner and outer surface.  It is therefore unclear how the raised area can be disposed on the outer surface, when it appears that the raised area rather forms the outer surface of the second heel layer.  The examiner has interpreted this phrase as reciting that the raised area forms the outer surface of the second heel layer.  
Claim 21 recites that “the raised area disposed on the outer surface of the second sole layer” in lines 8-9.  The second sole layer, however, appears to be formed by the combination of a form layer and a deforming layer.  Therefore, the combination of the form and deforming layer form the second sole layer, and this combined component has an inner and outer surface.  It is therefore unclear how the raised area can be on the outer surface, when it appears that the raised area rather forms the outer surface of the second sole layer.  The examiner has interpreted this phrase as reciting that the raised area forms the outer surface of the second sole layer.  
Claim 21 recites that “the raised area of the second heel layer disposed on the outer surface of the second heel layer” in lines 17-18.  The second heel layer, however, appears to be formed by the combination of a form layer and a deforming layer.  Therefore, the combination of the form and deforming layer form the second heel layer, and this combined component has an inner and outer surface.  It is therefore unclear how the raised area can be disposed on the outer surface, when it appears that the raised area rather forms the outer surface of the second heel layer.  The examiner has interpreted this phrase as reciting that the raised area forms the outer surface of the second heel layer.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubert (FR 545716).
Regarding claim 15, Herbert describes a multi-part sole (see Figs. 1-4, reproduced below for convenience) comprising: a first sole layer (sheet 2) having an inner and outer surface, said first sole layer comprising an opening (holes cut out for buttons/nipples 3, para. 2) disposed within outer edges of the first sole layer (are within the outer edges); 
a second sole layer (sheet 1, 3) comprising a sole form layer (1) and a sole deforming layer (3), said sole form layer (1) and sole deforming layer (3) each having an inner and outer surface (each has an inner and outer surface), said sole deforming layer comprising a raised area (3) disposed of the second sole layer on the outer surface of said sole form layer (is on the outer surface of 1), the raised area of the second sole layer being shaped, dimensioned, and positioned to correspond with the opening of the first sole layer (extends through the openings, see Fig. 2), wherein the raised area of the second sole layer is formed from a compressible material (formed of rubber);
a first heel layer (sheet 2, Fig. 4) having an inner and outer surface (has inner and outer surface), said first heel layer comprising an opening disposed within outer edges of the first heel layer (holes cut out for buttons/nipples 3, para. 2); and 
a second heel layer (1, 3, Fig. 4) comprising a heel form layer (1) and a heel deforming layer (3), said heel form layer and heel deforming layer each having an inner and outer surface (each have inner and outer surface), said heel deforming layer comprising a raised area (3) of the second heel layer disposed on the outer surface of said heel form layer (is on outer surface), the raised area (3) of the second heel layer 
wherein the first heel layer and second heel layer are configured to attach to a heel member of an article of footwear (are configured to attached to a heel area), and are formed as a separate piece from the first sole layer and the second sole layer (are separate pieces, see Figs. 1-4, para 1).  

    PNG
    media_image1.png
    722
    565
    media_image1.png
    Greyscale


Regarding claim 17, Hubert includes wherein the thickness of the raised area (3) of the second sole layer (1, 3) is thicker than the thickness of the first sole layer (see Fig. 2) such that when the first and second sole layer are coupled, an outermost surface of the raised area is above and adjacent to the outer surface of the first sole layer (see Fig. 2).  
Regarding claim 18, Hubert includes wherein the raised area (3) of the second sole layer corresponds to a portion of the article of footwear that covers the area of the foot that firsts contacts the ground during ambulation.  
Regarding claim 19, Hubert includes wherein the raised area of the second sole layer comprises a surface-contacting portion configured to contact the ground; and wherein the surface-contacting portion is disposed over a material having sound-dampening properties (the contact surface is rubber, and is disposed over rubber, which has sound dampening properties, inasmuch as claimed).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al.(US 20150196087) in view of Schindler et al. (US 20090151196).
Regarding claim 1, Meschter describes a multi-part sole and heel assembly comprising (sole member 120, connecting portions 154, protruding members 152): 
a) a sole portion (see annotated Fig. 2 below) configured to attach to an upper or midsole of an article of footwear (fully capable of attaching to an upper or midsole), the sole portion comprising:
a first sole layer (120) having an inner and outer surface (has inner and outer surface), said first sole layer comprising an opening (hole 181) disposed within outer edges of the first sole layer; and 
a second sole layer (154, 152) having an inner and outer surface (has inner and outer surface), said second sole layer including a form layer (154) and deforming layer (152) comprising a raised area (152) disposed on the outer surface of the second sole layer (forms outer surface), the raised area being shaped, dimensioned, and positioned to correspond with the opening of the first sole layer (each protruding member received 
b) a heel portion (see annotated Fig. 2 below) configured to attach to heel member of an article of footwear (fully capable of attaching to a heel member), the heel portion comprising: 
a first heel layer (see annotated Fig. 4 below, 120) having an inner and outer surface, said first heel layer comprising an opening (has multiple openings, see Fig. 4) disposed within outer edges of the first heel layer; 
a second heel layer (154, 152) having an inner and outer surface (have inner and outer surface), said second heel layer including a form layer (154) and deforming layer (152) comprising a raised area (152) disposed on the outer surface of the second heel layer (forms the outer surface), the raised area being shaped, dimensioned, and positioned to correspond with the opening of the first heel layer (each protruding member received in a hole, para. 0058); wherein the raised area of the second heel layer is formed from a compressible material (formed of elastically deformable material, para. 0105); and an elongated member (see annotated Fig. 2 below) configured to attach to a heel member of the article of footwear (each protruding member received in a hole, para. 0058).  

    PNG
    media_image2.png
    871
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    724
    949
    media_image3.png
    Greyscale

Meschter does not explicitly describe that the heel and sole portion are separate pieces.
The embodiments of Figs. 18-21 depict that the protruding member assemblies can be separate, but does not explicitly describe that the entire heel and forefoot portions can comprise separate components.
In related art for footwear, Schindler describes that plate 40 may be segmented in particular areas (para. 0062, see Fig. 14F).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the plate of Meschter to be segmented such as suggested in Schindler in order to permit enhanced flexibility of the footwear 
Regarding claim 2, the assembly of Meschter as modified describes wherein when the first and second sole layers are coupled (see Fig. 11), the raised area (152) of the second sole layer fits within the opening (181) of the first sole layer (120) to allow a remaining outer surface (for example, connecting portions 154) of the second sole layer (152, 154) to couple with the inner surface of the first sole layer (120).  
Regarding claim 3, the assembly of Meschter as modified describes wherein the thickness of the raised area (152) of the second sole layer (152, 154) is thicker than the thickness of the first sole layer (120) such that when the first and second sole layer are coupled, an outermost surface of the raised area (152) of the second sole layer is above and adjacent to the outer surface of the first sole layer (see Fig. 11 depicting protrusion extends through 120).  
Regarding claim 4, the assembly of Meschter as modified describes wherein the raised area (152) of the second sole layer (152, 154) corresponds to a portion of the article of footwear that covers the area of the foot that first contacts the ground during ambulation (this is depended on how a user walks, the shape of their foot, and pronation, as shown, the protrusions152 are located in areas in which a user could first place his/her foot).  
Regarding claim 5, the assembly of Meschter as modified describes wherein the raised area (152) of the second sole layer (152, 154) comprises the first compressible material having sound-dampening properties (formed of elastically deformable plastic or .
Claims 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al. (US 20150196087) in view of Schindler et al. (US 20090151196) and Cook et al. (US 20170245586).
Regarding claim 6, the assembly describes wherein the first sole layer and second sole layer comprise at least two different durometer materials (describes that the protrusions are elastically deformable and that the plate can be rigid material that undergoes little deformation, paras. 0105, 0106).  
Meschter does not explicitly describe that the materials are urethane plastics. 
In related art, Cook describes that urethane plastics are commonly utilized in the formation of sole structures (para. 0114).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the sole of Meschter to be formed of urethane plastics so that the sole possesses sufficient durability to withstand repetitive compressive and bending forces that are generated during running or other athletic activities (para. 0114, Cook). 
Regarding claim 7, the assembly of Meschter as modified includes wherein when the first (120) and second heel layers (152, 154) are coupled (see Fig. 11, coupled inasmuch as claimed), the raised area (152) of the second heel layer fits within the opening of the first heel layer to allow a remaining outer surface (for example, connecting portions 154) of the second heel layer (152, 154) to couple with the inner surface of the first heel layer (120).  

Regarding claim 9, the assembly of Meschter as modified includes wherein the raised area (152) of the second heel layer (152, 154) corresponds to a portion of the article of footwear associated with the area of the heel that firsts contacts the ground during ambulation (this is depended on how a user walks, the shape of their foot, and pronation, as shown, the areas 152 are located in areas in which a user could first place his/her foot).  
Regarding claim 10, the assembly of Meschter as modified includes wherein the raised area (152) of the second heel layer comprises the second compressible material having sound-dampening properties (formed of elastically deformable plastic or rubber, para. 0105, additionally, any material provides at least some sound-dampening properties, that is, any material absorbs at least some sound waves).  
Regarding claim 11, the assembly of Meschter as modified includes wherein the first and second heel layer comprise at least two different durometer (describes that the protrusions are elastically deformable and that the plate can be rigid material that undergoes little deformation, paras. 0105, 0106) urethane plastics (urethane plastics, Cook, para. 0114).  
Regarding claim 12, the assembly of Meschter as modified includes wherein the elongated member (see annotated Fig. 2 above, see also central plate 40 of Schindler, 
Regarding claim 13, the assembly of Meschter as modified includes wherein each raised area (152) comprises a surface-contacting portion (top surface) configured to contact the ground (bottom surface configured to contact the ground).  
Regarding claim 14, the assembly of Meschter as modified includes the limitations of claim 14, but does not explicitly describe wherein each surface-contacting portion is disposed over a sound-dampening material selected from rubber, high density cushioning foam, compressible foam, and gel.
Meschter does describe that the inner member 190 may be provided for enhanced cushioning and comfort (para. 0048), but does not explicitly describe the material of the inner member.
In related art for footwear, Cook describes that various sole components may be formed from a polymer foam material.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the inner member to be formed of polymer foam in order to provide cushioning to the user (Cook, para. 0003, Meschter, para. 0048). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubert (FR 545716) in view of Sethi (US 20170231316).

a) a sole portion configured to be removably attachable to an outer surface of a sole of the high heeled shoe (attached via screws or nails, which are removable, para. 2), the sole portion comprising:
a first sole layer(sheet 2) having an inner and outer surface (has an inner and outer surface), said first sole layer comprising an opening (holes cut out for buttons/nipples 3, para. 2) disposed within outer edges of the first sole layer (are within the edges); and
a second sole layer (sheet 1, 3) having an inner and outer surface (has an inner and outer surface), said second sole layer including a deforming layer (3) comprising a raised area (3) disposed on the outer surface of the second sole layer (forms the outer surface of the second sole layer), the raised area being shaped, dimensioned, and positioned to correspond with the opening of the first sole layer (extends through the openings, see Fig. 2), wherein the raised area of the second sole layer is formed from a compressible material (formed of rubber, para. 2);
b) a heel cap (see Figs. 3-4) formed as a separate piece from the sole portion and configured to be removably attachable to a high heel member of the high heel shoe (attached via screws or nails, which are removable, para. 2), the heel cap comprising: a first heel layer (sheet 2, Fig. 4) having an inner and outer surface (has inner and outer surface), said first heel layer comprising an opening disposed within outer edges of the first heel layer (holes cut out for buttons/nipples 3, para. 2); and 

The assembly of Hubert describes the limitations of claim 21 but does not explicitly describe a leather layer configured to be removably attachable to the high heeled shoe between the sole and the heel member, the leather layer extending between the sole portion and the heel cap.
In related art for footwear, Sethi describes a removable sole that includes multiple components (see Fig. 1a), that can be formed of leather (para. 0087).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hubert to include the removable sole of Sethi in order to permit the style of the shoe to be changed or in order to change the sole due to wear (para. 0088, Sethi).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732